DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:
 “hexagon all pattern” should be –hexagonal pattern-. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Masadi (US Pat. No. 4,868,940).
With regard to Claim 2:
A foldable sleeping pad (15), comprising: a pad body (16) having a top region (19) and a bottom region (20), a length and a width; wherein said pad body further includes a first plurality of fold lines (see Ref 18 disposed on Ref 19 in Figs. 1-3) disposed across generally said entire 
With regard to Claim 3:
Masadi discloses: wherein each of said top and bottom regions includes a plurality of protrusions and a plurality of indentations (see corrugations A and B in Fig. 5 & Col 3 lines 1-38).
With regard to Claim 4:
Masadi discloses: wherein when said sleeping pad is disposed in said accordion like folded configuration, said plurality of protrusions from one of said top and bottom regions of one section of said pad body nest into a corresponding plurality of indentations from another one of said top and bottom regions of an adjacent and connected section of said pad body (Col 3 lines 1-38).
With regard to Claim 5:
Masadi discloses: wherein said pad body is made of closed cell foam (Col 3 lines 39-46).
With regard to Claim 12:
Masadi discloses: A foldable sleeping pad (15), comprising: a pad body (16) having a top region (19) and a bottom region (20), a length and a width; wherein said pad body further includes a first plurality of fold lines (18) disposed across generally said entire width of said pad body and formed in said top region of said pad body, and wherein said pad body includes a second plurality of fold lines (18) disposed across generally said entire width of said pad body and formed in said bottom region of said pad body, wherein said plurality of top region fold lines are arranged at predetermined intervals along said length of said pad body beginning a .
Allowable Subject Matter
Claims 6-9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 is allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
The combination of structure present in Claims 6, 10, and 13 along with the amended language was not found in the prior art of record. In particular, the limitation that “wherein said plurality of protrusions and a plurality of indentations are arranged in a hexagonal pattern wherein a protrusion is placed at the center and vertices of a normal hexagon” in combination with the other structure disclosed in Claims 6, 10, and 13 was not found in the prior art of record. Finally there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 6, 10, and 13 may be reasonably set forth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673